Citation Nr: 1757731	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  10-30 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for polyarteritis nodosa, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This matter was remanded in November 2013 to schedule the Veteran for a videoconference hearing.  Although the Veteran was subsequently scheduled for a hearing, he withdrew his request for a Board hearing in May 2017.  Therefore, the Board finds compliance with the prior remand and may proceed with a decision.  38 C.F.R. § 20.702 (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for polyarteritis nodosa, to include as due to herbicide exposure.  Specifically, he asserts in his June 2008 claim that his exposure to Agent Orange in Vietnam caused his polyarteritis nodosa.  The Veteran's DD 214 shows he served in Vietnam, and the Board concedes he qualifies for the presumption of exposure to herbicides, including Agent Orange.  However, the mere exposure to herbicides alone does not create a permanent disability for which compensation may be granted.

A January 1998 Mayo clinic record notes the Veteran was diagnosed with "[t]oxic inflammatory illness, strongly suggests polyarteritis nodosa."  A February 1998 Mayo clinic record reveals the Veteran was diagnosed with "[s]ystemic inflammatory disease, most suggestive of polyarteritis nodosa."  A May 2008 private treatment record from Dr. J.E.M. notes she was the Veteran's personal physician since December 2004 and the Veteran did serve in Vietnam during the spraying of Agent Orange and has had continual health struggles since that time.  He suffered from several different aliments along with having a history of polyarteritis nodosa.  She opined that "[m]any of his symptoms have done without a formal diagnosis; however, it is my medical opinion that his current conditions could be related to his Agent Orange exposure."  Dr. J.E.M. submitted another statement in December 2010 noting "[i]n my professional opinion, it is more likely than not that his medical condition was caused from exposure to agent orange in his Vietnam service."  Additionally, Dr. J.E.M. submitted another statement in May 2017 stating she treated the Veteran for polyarteritis and "I do not have access to the medical records but do recall feeling it was more likely than not that his health condition was directly related to the injuries the veteran incurred in the service which was exposure to herbicide."  

VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A (d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. at 83.

Here, the evidence includes a diagnosis of polyarteritis nodosa indicating a current disability, Dr. J.E.M.'s professional statement indicating, at least, a possible association between the current disability and exposure to herbicides, and the Board concedes the Veteran was exposed to Agent Orange during active duty service that satisfies the in-service element of the McLendon test.  Thus, the evidence of record warrants remand for an examination.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the record all VA treatment records from Saginaw since June 2017. 

2.  Then, schedule the Veteran for a VA examination to address the nature, symptoms, and etiology of his polyarteritis nodosa.  The entire claims file, including electronic records, must be reviewed by the examiner in conjunction with the examination.  Any necessary testing should be accomplished.

After reviewing the record and performing any examination of the Veteran or testing deemed necessary, the examiner should address the following:  

Whether it is at least as likely as not (50 percent probability or greater) that any current polyarteritis nodosa was incurred in or otherwise related to the Veteran's military service, including exposure to herbicide agents (e.g. Agent Orange).

In answering this question, the examiner should note that it has been conceded that the Veteran was exposed to herbicide agents during his active service. 

All opinions are to be accompanied by a rationale consistent with the evidence of record.  Simply stating that there is no relationship to Agent Orange exposure because polyarteritis nodosa is not on the presumptive list is NOT a sufficient rationale. 

A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




